WILLARD BARTLETT, J.
The facts of this case are sufficiently stated in the opinion delivered upon the first appeal Brozek v. Railway Co., 10 App. Div. 360, 41 N. Y. Supp. 1017. The case has been tried anew in accordance with the rules of law laid down in that opinion, and we find no reason to disturb the verdict. It is argued that our previous decision was based upon the erroneous, assumption that the accident happened at a street crossing, whereas the fact is that the street into which the plaintiff’s intestate was trying to drive was not a continuation of any street on the opposite side of Jackson avenue. We think, however, that Honeywell street may be regarded as, in effect, a continuation of Blackwell street, though Honeywell street leaves Jackson avenue at a point some distance to the west of the point where Blackwell street enters it. The case is not unlike Bresky v. Railroad Co., 16 App. Div. 83, 45 N. Y. Supp. 108, where Roosevelt street in New York was held to be practically a continuation of Baxter street, although there is no street directly opposite Baxter street, but Roosevelt street is 50 or 60 feet further north. The present case differs radically from. Meyer v. Railroad Co., 9 App. Div. 79, 41 N. Y. Supp. 92. There the wagon which collided with the car was being driven diagonally towards the approaching car at the time of the accident, while here the wagon was being driven diagonally away from it.
The judgment and order appealed from should be affirmed, with costs. All concur.